DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,7 and 9,11,17-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer, US-Patent 6,988,444 in view of Leung, US-Patent 6,286,415 and Song, US-Patent 5,564,331 and Illy, EP1938720 (see abstract) and Lassota, US-Patent 5,953,981 and Pfeifer II, US-Patent 5,551,331.
Regarding claims 1,9, and 17-20, Pfeifer teaches a machine for dispensing beverages (abstract) comprising a brewing chamber (34 of Fig 2) in a brewing unit (10) and a means for regulating temperature in the brewing chamber wherein the means directs a flow of heated air to directly hit against the brewing chamber (external surface) to keep the brewing chamber at a predetermined temperature (40 of Fig 2, column 4, Ln 53-57, forced air). Pfeifer teaches a fan (42 of Fig 2) and a heater 
Pfeifer fails to teach a temperature regulating means comprising a duct below the brewing chamber for directing flow of heated air against a chamber head at the bottom of the chamber to keep the chamber head at the bottom at a predetermined temperature (in Pfeier this feature is above) and Pfeier does not teach an electric heater with a fan with regulating means. Pfeifer also fails to teach the fan being completely below the chamber and in proximity of the chamber head. Pfeifer further fails to teach a temperature sensor to detect the temperature in the brewing chamber. Pfeifer also fails to teach a control unit to control operations of the heating element and fan wherein the unit switches on or off the heating element and the fan together or separately.
Leung teaches that it’s known to incorporate an electric heater with a fan to keep the brewing temperatures within a desired range (warm). Pfeifer II further teaches incorporating the heating element in chamber head. It would have been obvious to look to Leung and Pfiefer III for commonly used heaters in brewing apparatus since Pfeifer does not specify one and since this would have been a simple substitution of one known heater for another which would have yielded predictable results (flow of air would be directly “configured” to flow against the chamber).  Adidtionally it would have been obvious to position the heater in the chamber head to heat the fluids in the head.
Leung teaches turning the heater on and off to maintain and control the temperature within the brewing chamber (thermostats, control unit.  Warm is the predetermined set temperature for purpose of claim 9).  It would have been obvious to incorporate this control mechanism into the invention of Pfeifer in order to maintain a suitable brewing temperature and minimize moisture accumulation.
Referring to the placement of the duct and fan, Leung teaches the concept of circulating air to the bottom of a brewing chamber (Fig 1) and Song teaches that it’s known in the art to position a fan for blowing hot air below a chamber containing coffee components for purposes of heating the contents inside the chamber (Fig 4, 112) It would have been obvious to further position another fan/duct 
Illy teaches that it’s known in the art to incorporate a temperature sensor for directly measuring the temperature within the brewing chamber (abstract).  It would have been obvious to further incorporate a temperature sensor for measuring temperature in the brewing chamber for purposes of improving control of the overall process.  
Lassota teaches it’s known to incorporate controllers for controlling the heating elements of a brewing system (abstract).  It would have been obvious to further incorporate a controller for purposes of controlling the heating and regulating temperature (a desired goal of Pfeier).

Regarding claim 7, the heater of the composite invention is capable of achieving the claimed powers.
Regarding claims 11, as can be seen in 41 of Fig 1, the heat element of Pfeifer is above the brewing chamber and separated from it by a “partition". In the composite invention (substitution of heater 41 for electric heater, fan laterally separted in composite invention), this configuration would occur.
Regarding claims 18-20, these limitations would have been obvious for reasons discussed in examiner’s address of claims 1, 10-11 (grounds and water, abstract).
Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer, US-Patent 6,988,444 in view of Leung, US-Patent 6,286,415, and Majer, US-PGPub 2008/0050480 and Song, US-Patent 5,564,331, and Illy, EP1938720 and Lassota, US-Patent 5,953,981 and Pfeifer II, US-Patent 5,551,331.
Regarding claim 8, Pfeifer teaches the invention of claim 1 but fails to further teach the brewing chamber being made of plastic.  Majer teaches that this concept is known (0045).  It would have been .

Response to Arguments
Applicant's arguments filed 2/11/2020 have been fully considered but they are not persuasive.
Applicant argues that Leung does not disclose a brewing chamber (page 8). Pfeifer teaches a machine for dispensing beverages (abstract) comprising a brewing chamber (34 of Fig 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Song is not suitable to prepare a beverage (page 8). Song teaches that it’s known in the art to position a fan for blowing hot air below a chamber containing coffee components for purposes of heating the contents inside the chamber (Fig 4, 112).  Applicant argues that Illy describes control of water for brewing but fails to teach the temperature of the chamber head.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRESTON SMITH/
Examiner, Art Unit 1792